DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 11/14/2022 have been considered for examination. 
It appears that Applicant inadvertently did strike through a comma (“,”) in the third line from the bottom of claim 15, as follows:
 ... is based on the first Tx beam
For the interest of the compact prosecution, the examiner would like to treat this change as not entered. Applicant is respectfully advised to respond if Applicant disagrees.

With regard to the 103 rejections, Applicant’s arguments filed 11/14/2022 in view of the amendments have been fully considered but are not persuasive in view of reasons set forth below.

On page 9 of Remarks, Applicant argued: 
If Kishiyama's macro base station did not receive the user apparatus report, the macro
base station would not generate measurement reference signal transmissions. As Kishiyama' s macro base station generates measurement reference signal transmissions based on the user measurement report, Kishiyama does not teach or suggest at least "generate one or more second BRS transmissions ... based at least in part on the association of the first BRS with the one or more second BRSes" as claimed.
In response to Applicant’s argument, Examiner respectfully disagrees.
	Unlike the specific situation upon which the applicant’s argument was based where the macro base station does not receive the user apparatus report, claim 1 merely requires that one or more send BRS transmissions are generated based on at least in part on the association of the first BRS with one or more second BRSes.
	As clearly seen from FIGS. 6(a) to 6(c) and ¶0092-0095 of Kishiyama, the user apparatus 20 receives information of a plurality of specific measurement reference signals corresponding to the discovery signal of the best reception quality. It is noted that the information of the plurality of specific measurement reference signals is associated with the discovery signal, so the macro base station would need to use the association of the discovery signal with the corresponding measurement reference signals to generate the plurality of specific measurement reference signals. The claimed feature has nothing to do with the particular situation where the macro base station does not receive the user apparatus report.
	Thus, Kishiyama clearly teaches, “generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes”, as currently claimed. 

On page 9 of Remarks, Applicant argued: 
Li'696 does not teach or suggest at least the following distinguishing features as claimed: generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes;. 
In response to Applicant’s argument, Examiner respectfully disagrees.
	Since Kishiyama teaches, “generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes” as set forth above, Li’696 does not necessarily be considered in regard to the aforementioned feature. 

On pages 10-11 of Remarks, Applicant argued: 
First, Li'191 does not teach or suggest at least an "association of the first BRS with the one or more second BRSes" as claimed. Instead, Li' 191 is directed to cell access using pilot signals that are cell-specific reference signal (CRS) or a Channel State Information-Reference Signal (CSI-RS): "In the embodiments of the present disclosure, the pilot signal may include, but is not limited to, CRS and Chan[n]el State Information-Reference Signal (CSI-RS)." (Li' 191, [[0067], emphasis added.) Second, the portion of Li' 191 describes demodulating a Physical Broadcast Channel to acquire CSI-RS information that is not related to an "association of the first BRS with the one or more second BRSes" as claimed;. ...
It would only be through the use of hindsight, and the inappropriate use of the disclosure of the present application that upon reading Li' 191 one would infer from the above passage that the demodulating of a PBCH to obtain a CSIRS would correspond to "wherein the association of the first BRS with the one or more second BRSes is configured by at least a System Information Block (SIB)" as recited in claim 1.
In response to Applicant’s argument, Examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Li’191 is only applied to cure deficiencies of Kishiyama in view of for “information of reference signals (RSs) is configured by at least a System Information Block (SIB) transmission”, not for the whole feature “the association of the first BRS with the
one or more second BRSes is configured by at least a system information block (SIB)” since Kishiyama in view of Li’696 already clearly teaches, the association of the first BRS with the
one or more second BRSes is configured by a signaling transmitted by a base station, as stated in the previous office action. The examiner notes that Li’191 clearly teaches, information about reference signals (RSs) is configured by at least at least a System Information Block (SIB) transmission [¶0106, the information of CSI-RS configuration is carried in the SIB].

On page 11 of Remarks, Applicant argued:
	Claims 8 and 15 recite analogous distinguishing features and are patentable for at least
the above reasons.
In response to the above Applicant’s argument, the Examiner respectfully disagrees. 
Since claims 8 and 15 recite similar features to claim 1 without further patentable features, claims 8 and 15 are unpatentable in view of the same reasons set forth above regarding claim 1.  Thus, Applicant’s arguments in the above are moot.

On page 11 of Remarks, Applicant argued:
	Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are patentable based at
least on their dependence from claims 1, 8, and 15.

In response to the above Applicant’s argument, the Examiner respectfully disagrees. 
Since claims 1, 8 and 15 are unpatentable over Kishiyama in view of Li’696 and Li’191 as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of Kishiyama in view of Li’696 and Li’191, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 6-11, 13-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al (US Publication No. 2016/0345216) in view of Li’696 et al (US Publication No. 2014/0198696) and further in view of Li’191 et al (US Publication No. 2017/0303191).

Regarding claim 1, Kishiyama teaches, a base station [FIGS. 6, 8 and 11; ¶0101, small base station 12] operable to communicate with a User Equipment (UE) on a wireless network [FIGS. 6, 8 and 11; ¶0101, to communicate with user apparatus 20 on a wireless network], comprising: 
a memory [¶0211, memory; note every base station has a memory]; and 
one or more processors coupled to the memory [¶0211, CPU (processor); note every base station has a processor coupled to the memory] configured to:
associate a first Beam Reference Signal (BRS) for a first Transmit (Tx) beam with one or more second BRSes for one or more respectively corresponding second Tx beams [FIGS. 6, 8 and 11; ¶0089-0094, associate with a discovery signal for a wide beam (beam#1) with measurement reference signals for narrow beams 1-4], wherein the association of the first BRS with the one or more second BRSes is configured [¶0095, the timing and sequence information (correspondence information between discovery signal and measurement reference signal) is configured]; 
generate a first BRS transmission to the UE carrying the first BRS based at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, (the base station 12) transmits the discovery signal each forming a wide beam (e.g., beam #1) based on the association of the discovery signal for the wide beam with the measurement reference signals for the narrow beams]; and 
generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, (the base station 12) transmits the measurement reference signals each forming a narrow beam (e.g., beam 1-4) based on the association of the discovery signal for the wide beam with the measurement reference signals for the narrow beams; note that the information of the plurality of specific measurement reference signals is associated with the discovery signal], ... the second Tx beams based on at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, note that the narrow beams formed by the measurement reference signals are based on the association of the discovery signal with the measurement reference signals].
Although Kishiyama teaches, “generating the one or more second BRS transmissions to the UE” as set forth above, Kishiyama does not explicitly teach (see, emphasis), receive a Physical Random Access Channel (PRACH) transmission from the UE via a UE beam in response to generating one or more second BRS transmissions to a UE, wherein the UE beam is based on one of second Tx beams ... and a training of a Receive (Rx) beam of the UE is based on a first Tx beam, ... the association of a first RS with a second RS is configured by at least a System Information Block (SIB) transmission..  
However, Li’696 teaches, receive a Physical Random Access Channel (PRACH) transmission from the UE via a UE beam , in response to generating the one or more second BRS transmissions to a UE [¶0117, from UE, receive a feedback of preferred DL Tx beams (see, ¶0114-0117, DL Tx beams are transmitted before the Tx beams are training) on the random access channel (i.e., PRACH; note that the random access channel is allocated in a time-frequency resource (physical) via a UE beam (note that every uplink signal is transmitted via at least one beam); further note that after transmitting DL Tx beams to the UE, (base station) receives the PRACH from the UE via at least one UE beam)], wherein the UE beam is based on one of the second Tx beams [¶0117, note that the UE beam along with the PRACH is configured to feedback/carry the preferred DL beams, thus the UE beam is based on the preferred DL beams], wherein ... a training of a Receive (Rx) beam of the UE is based on a first Tx beam [0116 and 0125, a training of receive UE beams is based on DL Tx beams 1 and 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kishiyama with the teachings of Li’696 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although Kishiyama in view of Li’696 teaches, “the association of the first BRS with the one or more second BRSes” as set forth above, Kishiyama in view of Li’696 does not explicitly teach (see, emphasis), information about reference signals (RSs) is configured by at least a System Information Block (SIB) transmission. 
However, Li’191 teaches, information about reference signals (RSs) is configured by at least at least a System Information Block (SIB) transmission [¶0106, the information of CSI-RS configuration is carried in the SIB].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify “the association of the first BRS with the one or more second BRSes” in the system of Kishiyama in view of Li’696 to be configured by at least a System Information Block transmission as taught by Li’191 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1, and Kishiyama further teaches, the association of the first BRS with the one or more second BRSes is predetermined [¶0095 and 0120, the correspondence information between the discovery signal and the measurement signals are held by user apparatus 20].  

Regarding claim 3, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1, and Kishiyama further teaches, wherein the first Tx beam has a radial span substantially encompassing one or more respectively corresponding radial spans of the one or more second Tx beams [¶0086, the whole width of the plurality of narrow beams (i.e., second Tx beams) falls within the width of the wide beam (i.e., first Tx beam)].  

Regarding claim 4, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1, and Kishiyama further teaches, wherein the first BRS transmission carries timing information [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signals of a plurality of wide beams are time-multiplexed].

Regarding claim 6, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1 as set forth above, and Kishiyama further teaches, wherein the first BRS has a characteristic that is different from that of the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signal (for the wide beam) has a wider beamwidth than that of the measurement reference signals (for the narrow beams)].  

Regarding claim 7, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 6 as set forth above, and Kishiyama teaches, wherein the characteristic is a beamwidth [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signal (for the wide beam) has a wider beamwidth than that of the measurement reference signals (for the narrow beams)].  

Regarding claim 8, Kishiyama teaches, a non-transitory machine-readable storage media having machine executable instructions that, when executed, cause one or more processors of an Evolved Node-B (eNB) to perform operations [¶0211, memory storing a program executed by a CPU (processor), when executed, cause the CPU to perform actions].
	Thus, claim 8 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 4.   

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6. 

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7. 

Regarding claim 15, claim 15 recites similar feature to claim 1 without any patentable weight. Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4. 

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 21, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1 as set forth above. Kishiyama further teaches, the first BRS and the one or more second BRSes comprise a BRS sequence that spans one Orthogonal Frequency-Division Multiplexing (OFDM) symbol [FIGS. 6-7 and their related descriptions; ¶0090-0095, discovery signal and measurement signals are transmitted as sequences that are carried over at least one slot; note that since each slot in LTE includes at least one OFDM symbol (e.g., 7 symbols), the discovery signal and measurement signals span at least one OFDM symbol].

Regarding claim 22, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 21 as set forth above. Kishiyama further teaches, the BRS sequence spans a predetermined number of subcarrier frequencies across a predetermined number of physical resource blocks (PRBs) [FIGS. 6-7 and their related descriptions; ¶0090-0095, discovery signal and measurement signals are transmitted as sequences that are carried over/spans at least one slot; note that since each slot (in LTE) in combination with 12 subcarriers (i.e., predetermined number of subcarrier frequencies) forms a physical resource block (i.e., predetermined number of PRBs)].

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 21.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469